UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6950



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MONTE DECARLOS WINSTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:99-cr-00030-REP)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se. Stephen Wiley Miller, S.
David Schiller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Monte DeCarlos Winston appeals the district court’s order

granting his request to forward a letter to Winston’s attorney, in

which Winston sought a copy of the court’s 2003 order denying his

pre-trial     motions   to   suppress   evidence   and   to   dismiss   the

indictment.      Because the district court granted the requested

relief, and Winston ultimately received a copy of the order from

his attorney, we affirm.*      United States v. Winston, No. 3:99-cr-

00030-REP (E.D. Va. Mar. 3, 2006).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




     *
      To the extent that Winston attempts to appeal the district
court’s disposition of his motions, Winston’s appeal is untimely,
and we have no jurisdiction to consider it. See Fed. R. App. P.
4(b).

                                   - 2 -